 SPAULDING FIBRE CO., INC.237union, a practice which the Committee said placed "a premium uponraiding and jurisdictional rivalries."It seems evident to me that the Petitioners here are attempting todo indirectly what they cannot do directly.Having failed to secureseverance on the petitions of the IAM a few months ago, because oftheAmerican Potashrule, they now seek to accomplish the same re-sult via the decertification route.To permit existing appropriateunits to be fragmentized by such maneuvers would indeed lead toanomolous results, and effectively circumvent the limitations on sev-erance recently established in theAmerican Potashdecision.SPAULDINGFIBRECo., INC.andLOCAL 586,DISTRICT LODGE 76,INTER-NATIONAL ASSOCIATION OF MACHINISTS,AFL, PETITIONER.Case No.3-RC-1449.January 18,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before William G. McGee, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner, and United Electrical, Radio and Machine Work-ers of America, Local 306, herein called the Intervenor, are labor or-ganizations claiming to represent certain employees of the Employer.3.The contention of the Intervenor as to the existence of a contractbar in this case is without merit, as it appears in any event that thepetition, filed on August 20, 1954, preceded in point of time the effec-tive date of the current contract on September 1, 1954.We find, ac-^cordingly, that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever a unit of toolroom employees fromthe existing production and maintenance unit. In the alternative,the Petitioner requests a craft unit of all tool, die, or gauge makers andapprentices.The Employer and the Intervenor oppose the Petition-er's severance request on grounds that the unit sought is inappropriate.The Employer is engaged in the manufacture of hard vulcanizedfibre and laminated thermo-setting plastics in the form of sheets, rods,and tubes and parts fabricated therefrom.The Intervenor was certi-fied by the Board in January 1944 as the collective-bargaining agent111 NLRB No. 35. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Employer's production and maintenance employees, and sinceMay 1944 has represented a unit of such employees under contractwith the Employer.As of the hearing date, the Employer had on itspayroll 950 production and maintenance employees, of whom 550 wereemployed in the fabricating department, otherwise known as the cut-ting room.The "tool room employees" primarily requested by the Petitionerare administratively included, and physically located within thefabricating department.There is, however, an identifiable toolroomarea in which the toolroom employees in question, with their machinesand equipment, are separately situated.The record is clear that theemployees thus sought by the Petitioner, while broadly described astoolroom employees, consist of those employees, under the separatesupervision of a toolroom foreman and his assistant, who work ex-clusively in building and repairing tools, dies, jigs, and fixtures usedby the Employer in its fabrication operations. This proposed depart-mental unit encompasses the following employees : 45 tool, die, orgauge makers, 1st, 2nd, 3rd, and 4th class; 1 toolroom rotary headmilling machine operator; 1 toolroom jig bore operator; 1 leadman,tungsten carbide; 1 toolroom heat treater; 1 general departmenthelper; 11 tool, die, or gauge apprentices; and 6 machinists, including1 special lathe operator.One additional machinist, Leroy Rice,spends 50 percent of his time working on tools, dies, jigs, and fixturesunder the supervision of the toolroom foreman, and the remainder ofhis time repairing machines under different supervision.There arealso 3 tool crib attendants holding the classification of tool, die, orgauge maker apprentice, who are not under the supervision of the tool-room foreman, and who devote 65 percent of their time dispensingtools from the tool crib, which is about 60 feet removed from the tool-room area. Substantially the balance of the time of these three ap-prentices is spent sharpening Carboloy tools on sharpening machineslocated in the tool crib as well as in the toolroom area.The threeapprentices distribute the tools from the tool crib to employees otherthan those in the toolroom area.There is, concededly, no issue as to the craft skill of the tool, die,or gauge makers and allied classifications constituting the predomi-nant part of the departmental unit requested by the Petitioner.Suchemployees use the customary machine and hand tools of their specialcraft, and in building and repairing the tools and dies required bythe Employer, work to extremely close tolerances.The Employerhires experienced craftsmen from the outside, and also has an ap-prentice training program.The progression from apprentice tofirst-class tool, die, or gauge maker takes from 4 to 5 years.The tool-room employees receive relatively higher pay than other productionand maintenance employees in the plant; they are not covered in the SPAULDING FIBRE CO.,INC.239incentive pay system applicable to other employees in the fabricatingdepartment; and as a group they may from time to time be assigneddifferent work schedules from other employees in the plant.Although under the contract between the Intervenor and the Em-ployer the toolroom employees in question are combined for senioritypurposes with other employees in the fabricating department, thefactor of ability to perform the particular work is accorded prece-dence by the Employer with respect to any prospective transfer,interchange, or "bumping" by nontoolroom employees into toolroomjobs.Such interchanges as have taken place in the past to and fromtoolroom jobs involved, in virtually all instances, only the apprenticeclassification.We reject as without merit the various contentions of the Employerand the Intervenor that the toolroom unit thus sought may not beappropriate.It is not material respecting the appropriateness of thedepartmental unit sought that the classification of machinist withinthe toolroom is duplicated elsewhere in the plant.'Concerning thefour machinists in the fabricating department who are not underthe supervision of the toolroom foreman, they make and repair partsfor machines in the plant, and do not work, as do the toolroom ma-chinists, on tools, dies, jigs, and fixtures.In the maintenance ma-chine shop, which is a separate department, certain of the machinistsperform work on post-forming dies, because there is no planer inthe toolroom area with which to cut these large dies.However, suchplaning work does not require a high degree of skill.And, as itappears from the record, the work on dies performed by these main-tenance machinists is quantitatively insubstantial and only incidentalto their main function of machining and assembling parts for newequipment.Post-forming dies which are worked upon outside thetoolroom area are returned to the toolroom for completion.By con-trast, in 99 percent of the cases, the building and repairing of tools,dies, jigs, and fixtures are commenced and completed wholely withinthe toolroom.Similarily, although the profiler machine operatorhas as one of his functions the making and installing of jigs andfixtures, these jigs and fixtures pertain only to the machine he is op-erating, and this function is merely incidental to his principal duties.The appropriateness of a toolroom unit is not precluded by the factthat certain nontoolroom machinists and millwrights utilize, duringa minor portion of their workday, some of the machines and equip-ment in the toolroom area.Nor is the integration of the toolroomfunctions with the processes in the fabricating department such as to1 SeeAine>ican PotashifChemical Corporation,107 NLRB 1418 MoeLight, Inc,109NLRB 1013, AP ControlsCorporation,108 NLRB 593 (Member Murdockwho dissentedon this point in the cited cases and who would in these circumstances grant severanceonly on a craft, as distinguished from a departmental basis, deems himself bound by themajority holdings in those cases). 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDmilitate against the finding of a functional toolroom department, assought 2We find, therefore, that the toolroom employees specifiedbelow comprise a functionally distinct and homogeneous departmen-tal group, who may, if they so desire, constitute a separate appropriateunit for collective-bargaining purposes.'In view of the evidence that machinist Leroy Rice spends 50 per-cent of his time on tools, dies, jigs, and fixtures under the toolroomforeman, we shall include him in the unit.4However, we shall excludethe three tool crib attendants classified as apprentices, because therecord shows that they are not for any part of their time under thesupervision of the toolroom foreman and spend substantially all oftheir time in the tool crib away from the toolroom area performingfunctions which, for the most part, are unrelated to the toolroomprocesses.As the evidence establishes that the Petitioner is a labor organiza-tion which has traditionally served the special interests of such em-ployees, we shall permit the toolroom employees in the voting group,described below to determine whether they desire to be representedseparately by the Petitioner.Accordingly, we shall direct that anelection be held in the following voting group at the Employer'sTonawanda, New York, plant, excluding all other employees, andsupervisors as defined in the Act :All tool, die, or gauge makers, 1st, 2nd, 3rd, and 4th class, the tool-room rotary head milling machine operator; the toolroom jig boreoperator; the leadman, tungsten carbide; the toolroom heat treater;the general toolroom department helper; the toolroom machinistsunder the supervision of the toolroom foreman, including the specialtoolroom lathe operator and Leroy Rice ; and the tool, die, or gaugemaker apprentices under the supervision of the toolroom foreman,but excluding the tool crib attendants classified as tool, die, or gaugemaker apprentices.If a majority vote for the Petitioner, they will be taken to have indi-cated their desire to be represented in a separate unit, and the Re-gional Director conducting the election directed herein is instructed,in that event, to issue a certification of representatives to the Peti-tioner for such unit, which the Board, under the circumstances, findsto be appropriate for purposes of collective bargaining. If, however,a majority vote for the Intervenor, they will be taken to have indi-cated their desire to remain part of the existing production and main-tenance unit, and the Regional Director is instructed to issue a certifi-cate of results of election to such effect.[Text of Direction of Election omitted from publication.]2 See, e g, A PControlsCorporation, rabid.SeeAmerican Potash & Chemical Corporation,supra;Moe Light, Inc , supra.See Associated BusinessService,107 NLRB 219.